COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-01090-CV
Trial Court Cause
Number:                     1137680
Style:                      Eugene V. McMahon
                            v Marcia Zimmerman, Individually, and the Zimmerman Law Firm, LLP
Date motion filed*:         8/14/2013
                            Appellants's Second Motion for Extension of Time to Refile Brief to Cure Procedural
Type of motion:             Defects in Civil Case
Party filing motion:        Eugene McMahon
Document to be filed:       Appellant's amended brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             8/13/2013
         Number of previous extensions granted:         1
         Date Requested:                                No specific date requested - instead requested "sufficient time" to
                                                        allow filing of supplemental Clerk's Record and amend brief.

Ordered that motion is:

              Granted
                 If document is to be filed, document due: File amended brief by October 2, 2013 or 10 days after
supplemental record is received, whichever is sooner.
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of

Date: September 6, 2013